Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for review his present argument that testimony of Officer Roberts improperly bolstered the complainant’s identification (see, CPL 470.05 [2]). Reversal in the interest of justice is not warranted because we conclude that "there is no significant probability that defendant would not have been convicted *1137without the admission of the improper bolstering evidence” (People v Harrison, 176 AD2d 1199, 1200, lv denied 79 NY2d 827). Upon our review of the record, we conclude that the conviction was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495). The prosecutor’s summation did not deprive defendant of a fair trial. The comments about which defendant now complains "fell within the latitude afforded to attorneys in advocating their cause” (People v Halm, 81 NY2d 819, 821). We have examined defendant’s remaining arguments and find them to be without merit. We decline to modify defendant’s sentence in the interest of justice. (Appeal from Judgment of Erie County Court, D’Amico, J.—Burglary, 1st Degree.) Present—Denman, P. J., Balio, Lawton, Doerr and Boehm, JJ.